Citation Nr: 1022769	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the Veteran's service-connected cervical spine 
degenerative joint and disc disease.

2.  Entitlement to an initial rating in excess of 20 percent 
for the Veteran's service-connected lumbar back disorder. 

3.  Entitlement to an initial rating in excess of 10 percent 
for the Veteran's service-connected left shoulder disorder.

4.  Entitlement to service connection for a left collarbone 
condition.

5.  Entitlement to service connection for a right hamstring 
injury.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  At his March 2010 
hearing, the veteran withdrew the issues of entitlement to 
service connection for a concussion and for the residuals of 
a right heel fracture.

The issues of entitlement to service connection for a left 
collarbone condition, a right hamstring injury, bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
has not been manifested by forward flexion limited to 15 
degrees or less or by any form of ankylosis for the entire 
period on appeal.

2.  The Veteran's service-connected low back disability has 
not been manifested by forward flexion limited to 30 degrees 
or less or by any form of ankylosis for the entire period on 
appeal.

3.  The Veteran's right shoulder disability is manifested by 
some limitation of motion, pain and stiffness, but not such 
that motion is limited to the shoulder level, even when pain 
and repetitive motion is taken into account.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a disability rating in excess of 
20 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2009).

3.  The criteria for a rating in excess of 10 percent for a 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 2004 
and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the evaluations assigned for his 
service-connected cervical spine, lumbar spine and left 
shoulder disorder do not accurately reflect the severity of 
those conditions.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

Neck and Low Back Disorders

The Veteran first claimed entitlement to service connection 
for his neck and low back disorders in November 2004.  An 
April 2005 rating decision granted entitlement to service 
connection for these conditions and assigned a 20 percent 
rating for the Veteran's cervical spine disorder and a 20 
percent rating for the Veteran's lumbar back disorder, both 
effective from November 17, 2004, the date that the Veteran 
first filed his claim.  The Veteran submitted a Notice of 
Disagreement (NOD) in June 2005 indicating dissatisfaction 
with the ratings assigned for these conditions.  A Statement 
of the Case (SOC) was issued and the Veteran filed a 
Substantive Appeal (VA Form 9) in July 2006. 

The Veteran's service-connected neck and low back disorders 
are currently each rated as 20 percent disabling under 
38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as 
follows: 5235 Vertebral fracture or dislocation; 5236 
Sacroiliac injury and weakness; 5237 Lumbosacral or cervical 
strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

As indicated above, there are two entirely separate ratings 
at issue: first, the rating of 20 percent for the Veteran's 
cervical spine disability; and second, the Veteran's rating 
of 20 percent for his low back disability.  The evidence of 
review in this case includes service treatment records, 
private treatment records, VA treatment records, and written 
and oral statements made by both the Veteran and other 
individuals.

The Veteran's service treatment records indicate that he 
served as an Airborne Ranger attached to the Second Ranger 
Battalion.  Service treatment records do no indicate any 
injuries claimed as a result of any parachute jumps.

A November 1978 written statement from the Veteran described 
a swimming pool incident which occurred in June 1978, and 
associated injuries and relationship to a previous injury 
from June 1973, but no treatment records are in the claim 
file for this incident.  A certificate from Dr. David 
Gregory, from December 1978, briefly outlined the Veteran's 
health history, including injuries from an automobile 
accident in 1973.  

Other statements from the Veteran, as well as a letter from 
serviceman who served with the Veteran, outlines a July 1976 
parachute jump under high wind conditions, where the Veteran 
was noted to have lost consciousness and sustained several 
injuries.  

The Veteran was afforded a VA examination in February 2005.  
During this examination the Veteran indicated that with 
regard to his cervical spine disorder he has limited range of 
motion capability, experiences frequent headaches and has 
flare-ups.  He also stated that he experiences weakness and 
tingling in his left thumb and index finger associated with 
the headaches, but that he has experienced these symptoms 
without headaches being present.  The Veteran further 
indicated that with regard to his lumbar back disorder he 
experiences sporadic pain in the lower back a few times a 
year. 

On physical examination the examiner indicated that the 
Veteran's gait was normal and that he was able to walk, sit 
and stand without discomfort or difficulty.  Inspection of 
the cervical spine revealed normal vertical alignment and 
normal lordotic curvature.  There was no evidence of 
deformity or postural defect and no tenderness to palpation.  

Range of motion studies for the cervical spine revealed 
forward flexion from zero to 52 degrees with pain and 
stiffness after 38 degrees; extension from zero to 32 degrees 
with pain after 15 degrees; left lateral flexion from zero to 
28 degrees with pain after 8 degrees; right lateral flexion 
from zero to 45 degrees with pain after 18 degrees; left 
lateral rotation from zero to 43 degrees with pain after 21 
degrees; and right lateral rotation from zero to 58 degrees 
with pain after 46 degrees.  Sensory function was intact to 
both upper extremities.  

Inspection of the thoracolumbar spine also revealed normal 
vertical alignment with no evidence of significant scoliotic 
curvature.  Normal kyphotic curvature and normal lordotic 
curvature were also noted.  There was slight tenderness to 
palpation to the right of the lumbar spine at the L5 level.  

Range of motion studies for the Veteran's thoracolumbar spine 
revealed forward flexion from zero to 90 degrees with pain 
after 52 degrees; extension from zero to 20 degrees with pain 
after 13 degrees, left lateral flexion from zero to 32 
degrees with pain after 18 degrees, right lateral flexion 
from zero to 37 degrees with pain after 23 degrees; left 
lateral rotation from zero to 26 degrees with pain after 16 
degrees; and right lateral rotation from zero to 30 degrees 
with pain after 24 degrees.  Sensory function was intact 
symmetrically.  

Radiographic imaging indicated fusion of the C6-7 vertebral 
bodies, consistent with a history of an old fracture which 
has healed with fusion and resultant deformity.  There was 
also accentuation of normal cervical lordosis as a means to 
compensate for the anterior angulation of C6.  The C3 
vertebral body was posteriorly subluxed in relation to C4 by 
approximately a half a centimeter.  Degenerative arthritic 
changes with osteophytes were noted at C3-4, C5-6 and 'C7-
T1.'

 With regard to the lumbar spine arthritic changes with 
osteophytic formation was indicated.  No definite compression 
fracture was evident.  Bony processes were intact and the 
sacroiliac joints appeared normal.  The examiner opined that 
both conditions were at least as likely as not a consequence 
of repetitive parachute jumping, especially while carrying 
loaded packs and field equipment.

The Veteran was afforded an additional VA examination in 
December 2008.  During that examination the Veteran indicated 
that his service-connected conditions are evidenced by 
locking, giving out, pain, weakened movements, excessive 
fatigue, and incoordination.  Physical examination indicated 
slightly antalgic movement of the trunk and pelvis with 
normal stance and swing phase.  Inspection of the cervical 
spine showed exaggerated lordic curvature, but no other 
notable gross external anatomical deformity.  No regional or 
focal muscle atrophy or wasting was indicated.  

Tenderness along the occipital protuberance was noted on 
palpation.  No intraspinus pain was noted with flexion and 
there were no radicular findings with downward head 
compression or active neck movements.  Coordination, strength 
and reflexes were within normal limits.  Range of motion 
studies for the cervical spine revealed flexion to 35 
degrees, extension to 30 degrees, lateral flexion to 15 
degrees and rotation to 60 degrees.  Repeated movement did 
not reveal further pain, fatigability, weakened movement, or 
flares.  Extension was limited by an additional 15 degrees.

Inspection of the thoracolumbar spine showed no three point 
alteration of anatomical lordic curvature, exceptional mobile 
kyphosis, postural, fixed/angular kyphosis or scoliosis.  No 
regional/focal muscle wasting or atrophy was indicated.  On 
palpation there was no intraspinus process tenderness.  
However, perilumbar muscle stiffness and tenderness was noted 
at L2-5 and there was moderate to severe sacroiliac fossa 
tenderness on the left side.  All other findings were 
negative.  

Range of motion studies for the thoracolumbar spine revealed 
flexion to 70 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees and rotation to 30 degrees.  Repeated 
motion did not reveal additional pain, excess fatigability, 
incoordination, weakened movement or flares.  A neurological 
examination indicated results within normal limits.  
Radiographic imaging revealed findings consistent with those 
indicated above.  An addendum added in August 2009 indicates 
that the Veteran's low back strain is consistent with mild 
age typical degenerative disc disease with no radiculopathy.  

Written statements submitted by the Veteran and his wife in 
April 2009 indicate that the Veteran's back and neck 
disorders cause significant pain with certain physical 
activities.  In particular, the Veteran's wife stated that 
the Veteran has sometimes had difficulty in swallowing and 
other neurological problems such as long-lasting neck and 
shoulder pain and tingling in his hands and fingers.  In an 
additional statement submitted by the Veteran in June 2009 he 
stated that at his prior job he often had excruciating pain 
in his lower back from constantly bending over, but that he 
was generally assigned different duties to prevent this.  He 
also stated that in his current job he does not have many 
problems with his back.  His former boss also submitted a 
statement indicating that he observed the Veteran go through 
a daily routine of extended warm-up exercises for his back 
and he was unable to work continuously in certain positions 
without a rest period.  

During the Veteran's March 2010 hearing before a Veterans Law 
Judge he indicated symptomatology largely consistent with 
findings from his various VA examinations.  He did state that 
his back problems do not allow him to sit for long periods of 
time, that his neck spasms and locks occasionally,  and that 
he sometimes has difficulty swallowing

With regard to the Veteran's 20 percent rating for his 
cervical spine disorder, the evidence reflects that the 20 
percent rating assigned from November 17, 2004, was properly 
assigned based on adequate evidence of disability.  That 
evaluation was assigned based mostly on a VA examination 
report from February 2005.  At that time, range of motion 
studies revealed flexion to 52 degrees with pain at 38 
degrees, extension to 32 degrees with pain at 15 degrees, 
left lateral flexion to 28 degrees with pain at 8 degrees, 
right lateral flexion to 45 degrees with pain at 18 degrees, 
left rotation to 43 degrees with pain at 21 degrees and right 
rotation 58 degrees with pain at 46 degrees.  There was x-ray 
evidence of fusion at C6-7 with arthritic changes.  The 20 
percent rating was assigned because the Veteran's combined 
range of motion to the point of pain for his cervical spine 
was 146 degrees.  The Board finds that when applying the 
General Rating Formula to the Veteran's cervical spine 
disability, there is no competent medical evidence to warrant 
a rating in excess of 20 percent for any point during the 
appeal period.  The findings in the claims file do not 
indicate that forward flexion of the Veteran's cervical spine 
has ever been limited to 15 degrees or less or that the 
Veteran has ever been diagnosed with any form of ankylosis of 
the cervical spine.  The Board acknowledges that the Veteran 
has chronic neck pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, additional 
limitations of range of motion of the cervical spine due to 
pain was factored in when the RO assigned the 20 percent 
rating and there is no evidence that fatigue, weakness, lack 
of endurance, instability or pain have caused limitation 
beyond that encompassed by a 20 percent rating.  

With regard to the Veteran's 20 percent rating for his lumbar 
spine disorder, the evidence reflects that the 20 percent 
rating assigned from November 17, 2004, was also properly 
assigned based on adequate evidence of disability.  That 
evaluation was assigned based mostly on findings from a 
February 2005 VA examination.  At that time, range of motion 
studies revealed forward flexion to 90 degrees with pain at 
52 degrees, extension to 20 degrees with pain at 13 degrees, 
left lateral flexion to 32 degrees with pain at 18 degrees, 
right lateral flexion to 37 degrees with pain at 23 degrees, 
left rotation to 26 degrees with pain at 16 degrees and right 
rotation to 30 degrees with pain at 24 degrees.  The 20 
percent rating was assigned because the Veteran's forward 
flexion of the thoracolumbar spine, when accounting for pain, 
was greater than 30 degrees but not greater than 60 degrees.  

The Board finds that when applying the General Rating Formula 
to the Veteran's lumbar spine disability, there is no 
competent medical evidence to warrant a rating in excess of 
20 percent for any point during the appeal period.  The 
findings in the claims file do not indicate that forward 
flexion of the thoracolumbar spine has ever been limited to 
30 degrees or less and do not show any diagnosis of ankylosis 
of any type.  The Board acknowledges that the Veteran has 
chronic low back pain, and thus recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, additional 
limitations of range of motion of the thoracolumbar spine due 
to pain was factored in when the RO assigned the 20 percent 
rating and there is no evidence that fatigue, weakness, lack 
of endurance, instability or pain have caused limitation 
beyond that encompassed by a 20 percent rating.  

In addition to the ratings the Veteran has been assigned for 
the orthopedic manifestations of his back and neck 
disabilities, the regulations also mandate that a separate 
rating should be considered for any associated objective 
neurologic abnormalities of the disability under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board 
acknowledges that the Veteran has stated that he has some 
neurological manifestations associated with his cervical and 
lumbar spine disorders.  However, VA examiners have 
consistently determined that the Veteran does not have any 
radiculopathy or neuropathy associated with his service-
connected back and neck conditions and there is no objective 
evidence of any such abnormalities.  Accordingly, a separate 
rating is not warranted for any claimed neurologic 
abnormalities.  

Finally, the Board notes that a higher rating of 40 percent 
may be assigned with incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.  As 
noted above, there is no evidence of any physician-prescribed 
bed rest indicated in any of the Veteran's VA examinations 
and the Veteran does not appear to have claimed to experience 
any such incapacitating episodes.  As such, a higher rating 
is not warranted on this basis.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's neck or back disorders have 
required frequent hospitalization, or that manifestations of 
those disabilities exceed those contemplated by the schedular 
criteria.  While the Veteran has claimed that he had some 
trouble at work, he has not claimed to have lost any time at 
work due to his conditions and has since obtained employment 
which is less strenuous.  While it is clear that his 
disabilities have some impact at work this is contemplated by 
the ratings assigned and it is not shown that the disability 
results in marked interference with employment.  As such, the 
Board finds that the diagnostic codes applied in evaluating 
the Veteran's service-connected disabilities adequately 
describe the current disability levels and symptomatology 
and, therefore, referral for extraschedular rating is not 
warranted. 

A preponderance of the evidence is against a rating in excess 
of 20 percent for the Veteran's service-connected cervical 
spine disorder and against a rating in excess of 20 percent 
for the Veteran's service-connected lumbar spine disorder.  
Therefore, the benefit-of-the-doubt doctrine does not apply 
and entitlement to ratings in excess of those enumerated must 
be denied.  See 38 U.S.C.A. § 5107(b).

Left Shoulder

The Veteran has also claimed entitlement to an initial rating 
in excess of 10 percent for his service-connected left 
shoulder disorder.  The Veteran first claimed entitlement to 
service connection for a left shoulder disorder in November 
2004.  An April 2005 rating decision granted entitlement to 
service connection and assigned a 10 percent rating effective 
from November 17, 2004, the date that the Veteran's claim for 
service connection was first received.  The Veteran submitted 
a Notice of Disagreement (NOD) in June 2005.  The RO issued a 
Statement of the Case (SOC) in May 2006 and the Veteran filed 
a Substantive Appeal (VA Form 9) in July 2006.  

The Veteran's service-connected shoulder disabilities is 
currently rated as 10 percent disabling based on painful or 
limited motion of a major joint or group of minor joints.  
However, in order to afford the Veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of 
the shoulder.  The VA Schedule for Rating Disabilities 
provides several diagnostic codes under which shoulder 
disabilities may be rated, but most are not applicable to the 
Veteran's diagnosed condition.  

Under Diagnostic Code 5003, for degenerative arthritis 
established by x-ray findings, a Veteran is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  A 
compensable evaluation under Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joints is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
Veteran appears to have originally been rated under this 
Diagnostic Code.  

Diagnostic Code 5201 bases rating evaluations on joint 
motion.  With regard to the dominant extremity, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of motion midway between the side and shoulder 
level, and a 40 percent evaluation is assigned for limitation 
of major arm motion to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of 
motion of the shoulder is zero to 180 degrees of abduction 
and forward elevation (flexion) and zero to 90 degrees of 
internal and external rotation.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, for the major upper extremity a 
20 percent rating is provided for malunion of the humerus 
with marked moderate deformity.  A 30 percent rating is 
provided for malunion of the humerus with marked deformity.  
For recurrent dislocation of the humerus at the 
scapulohumeral joint a 20 percent rating is provided with 
infrequent episodes and guarding of movement only at shoulder 
level and a 30 percent rating is provided for frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus.  A 
60 percent evaluation is provided for nonunion or false flail 
joint and an 80 percent rating is warranted for loss of the 
humeral head, also known as flail shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The evidence for review in this case includes service 
treatment records, private treatment records, VA examination 
reports and written and oral statements made by both the 
Veteran and other individuals.  Service treatment records 
indicate that the Veteran served as an Airborne Ranger 
attached to the Second Ranger Battalion.  Service treatment 
records do no indicate any injuries claimed as a result of 
any parachute jumps.

A November 1978 written statement from the Veteran described 
a swimming pool incident which occurred in June 1978, and 
associated injuries and relationship to a previous injury 
from June 1973.  No treatment records are in the claims file 
for this incident, but the Veteran stated that to the best of 
his knowledge he was diagnosed with a separation of the left 
shoulder and muscle damage.  Other statements from the 
Veteran, as well as a letter from serviceman who served with 
the Veteran, outlines a July 1976 parachute jump under high 
wind conditions, where the Veteran was noted to have lost 
consciousness and sustained several injuries, including a 
shoulder injury.  

The Veteran was first afforded a VA examination in February 
2005.  During that examination the Veteran indicated that 
during a bad parachute landing he rolled onto his shoulder 
and that since then he has experienced consistent popping and 
snapping, which is slightly painful.  He also stated that he 
perceives a certain laxity in the ligamentous support 
structures for the shoulder joint and that he experiences 
pain with internal rotation and when attempting to do 
exercises involving a deep dip with his arms.  Finally, he 
indicated that he experiences flare-up episodes of the pain 
approximately once or twice a week, but severe or significant 
episodes only once or twice a month.  The Veteran stated that 
these are brought on by any type of internal rotatory 
maneuver with the left arm and shoulder and are alleviated by 
discontinuing the aggravating activity and supporting his 
shoulder and arm.  The Veteran did not indicate use of any 
mechanical devices to support his left arm or shoulder and 
stated that he was right side dominant.

 Physical examination of the Veteran's shoulder revealed 
normal topographic anatomy and symmetry, with no evidence of 
deformity.  Palpation of the left shoulder showed tenderness 
at the acromioclavicular articulation.  Range of motion 
studies revealed forward flexion to 170 degrees with pain at 
153 degrees, abduction to 156 degrees with pain at 116 
degrees, external rotation to 90 degrees without pain and 
internal rotation to 90 degrees with pain at the anterior 
deltoid region.  There was no evidence of ligamentous laxity.  
The examiner's impression was the roentgenographic appearance 
was within normal limits and that there was no 
acromioclavicular separation evident.  However, the examiner 
did state that chronic disarticulation was at least as likely 
as not a direct consequence of injuries sustained while 
parachuting while on active duty.  

The Veteran was afforded an additional VA examination in 
December 2008.  During that examination the examiner stated 
that the Veteran was able to disrobe and dress without 
obvious stiffness, pain or difficulty.  Physical examination 
of the Veteran's left shoulder revealed no obvious gross 
external anatomical deformity, derangement, atrophy, effusion 
or infection and scapula winging or deformity.  All tendons 
were intact and there was no evidence of dislocation.  On 
palpation the Veteran's acromial clavicular joint was point 
tender and crepitant.  No other findings were indicated.  
Range of motion studies revealed forward flexion to 160 
degrees, abduction to 160 degrees, internal rotation to 80 
degrees and external rotation to 85 degrees.  Repeated 
movements did not reveal additional pain, incoordination, 
excessive fatigability, flares or weakened movement.  The 
examiner indicated that there was no additional functional 
impairment beyond that reflected in his report.  In an August 
2009 addendum to this report the examiner stated that he was 
unable to determine the origin or cause of the Veteran's 
chronic functional degenerative joint disease of the left 
acromioclavicular joint without resorting to speculation.

Finally, during the Veteran's March 2010 hearing before a 
Veterans Law Judge he stated that after his bad parachute 
landing in service he had x-rays taken and was told that he 
should get a pin in his shoulder after his return from leave.  
He also stated that his shoulder frequently aches and pops, 
but denied any dislocations.  In an April 2009 written 
statement the Veteran's wife also indicated that the Veteran 
experiences long-lasting shoulder pain.  

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the Veteran's left 
shoulder disability is not warranted.  As indicated above, 
there is no evidence of ankylosis or impairment or 
dislocation, nonunion or malunion of the scapula.  
Accordingly, Diagnostic Codes 5200 and 5203 are not for 
application.  Furthermore, the Board notes than an evaluation 
in excess of 10 percent under Diagnostic Codes 5201 or 5202 
would require limitation of motion of the arm at the shoulder 
level, malunion of the humerus with at least moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2008).  
No findings to that affect are supported by treatment records 
or VA examination reports.  Finally, as the Veteran's right 
shoulder disability is already rated at 10 percent disabling 
a higher rating cannot be assigned under this Diagnostic Code 
5003.  

The Board does note that when an evaluation of a disability 
is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General 
Counsel held in VAOPGCPREC 9-98 after reiterating its holding 
in VAOPGCPREC 23-97 that pain as a factor must be considered 
in the evaluation of a joint disability with arthritis and 
that the provisions of 38 C.F.R. § 4.59 are for 
consideration.  Although examination indicates reduced range 
of motion and strength on repetitive motion with regard to 
the Veteran's right shoulder, the Board finds that these 
effects are already contemplated by the 10 percent rating 
assigned.   There is no indication in the current record that 
pain causes functional loss greater than that contemplated by 
the currently assigned 10 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.

In addition, consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected shoulder disorder has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization and there is no evidence of any marked 
interference with his employment such as periods of frequent 
hospitalizations, surgeries or inability to perform required 
tasks.  As the Veteran's impairment is adequately 
contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected cervical spine degenerative 
joint and disc disease is denied.

Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected lumbar back disorder is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected left shoulder disorder is 
denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for a collarbone condition, a right hamstring 
condition, bilateral hearing loss and tinnitus.  The Board 
finds that additional development is necessary with respect 
to these claims.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to 
the RO/AMC for further action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection 
for the listed conditions in November 2004.  An April 2005 
rating decision denied entitlement to service connection for 
each condition.  The Veteran submitted a Notice of 
Disagreement (NOD) in June 2006.  The RO issued a Statement 
of the Case (SOC) and the Veteran filed a Substantive Appeal 
(VA Form 9) in July 2006.  The Veteran's claims for service 
connection for those conditions are therefore before the 
Board.  

The Veteran's available service treatment records do not 
indicate that he was diagnosed with or treated for a 
collarbone condition, a right heel condition, a right 
hamstring condition, bilateral hearing loss or tinnitus.

The Board does note that the Veteran has submitted several 
written statements explaining two incidents which he claimed 
occurred during service.  First, a statement from Colonel 
Gardner (Ret.) references an incident where the Veteran 
sustained numerous injuries during a bad parachute landing.  
The Veteran has elaborated on this incident in various other 
written statements submitted to the RO and in his March 2010 
hearing before a Veterans Law Judge.  

The Veteran has also stated that on the last day of his 
active duty service he sustained a severe injury to his 
hamstring in a water skiing accident.  He stated that this 
injury cased a dark black subcutaneous hematoma from the top 
of his right buttock to his heel.  He claims that this has 
caused damage to his right hip.  He also explained that the 
injury happened late on his last day of active duty and that 
he was over 300 miles away from Fort Harrison in Helena, 
Montana, and was unable to get the injury diagnosed.  
Further, he stated that since that was his last day of active 
duty his medical coverage ended and he was unable to receive 
treatment.  In a supporting statement from July 2006 the 
Veteran requested a VA examination and asked that VA help him 
obtain supporting documentation.  VA treatment records from 
July 2009 indicate that the Veteran was evaluated for his 
claimed hamstring condition, but the Board finds that the 
evidence of record is insufficient to render a decision on 
the claim for service connection for a hamstring disorder and 
associated hip problems.  Additional development of the 
medical evidence and adjudication on these bases is therefore 
indicated.  

With regard to the Veteran's other claimed conditions, the 
Board notes that the Veteran has undergone several VA 
examinations.  However, it is still unclear whether or not 
the Veteran actually has disabilities associated with his 
collarbone. Accordingly, examinations should be scheduled to 
determine what, if any, disabilities the Veteran has with 
regard to those claims and whether or not that are due to any 
incident of service.  

Furthermore, while the Veteran was afforded a VA examination 
to address his claimed hearing loss and tinnitus, the RO's 
denial of service connection for those conditions based on 
that examination was incorrect.  The Veteran has argued that 
his hearing loss and tinnitus are not due to acoustic trauma, 
but to some other incident in service.  The February 2005 VA 
examination indicates only that the examiner opined that 
Veteran's hearing loss was not due to acoustic trauma in 
service.  Therefore, another examination for hearing loss and 
tinnitus should be scheduled.  

The above considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examination where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his claimed collarbone 
condition, right hamstring condition, 
hearing loss or tinnitus since July 2009.  
If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.  The RO/AMC 
should also ask the Veteran for any 
supporting documentation with regard to 
his claimed hamstring injury and assist 
the Veteran in obtaining any indicated 
documentation.  In addition, a complete 
record of all VA treatment records should 
be associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature, extent and etiology of the 
Veteran's claimed collarbone condition, 
and claimed hamstring condition with 
associated hip condition.  The claims 
folder should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner is then 
directed to determine whether the Veteran 
actually has any disability or 
disabilities associated with his claimed 
collarbone and hamstring conditions and 
whether any such conditions were at least 
as likely as not (i.e., a 50 percent or 
greater probability) incurred in or are 
etiologically related to any incident in 
service.  The possibility of each of these 
connections should be addressed and a 
rationale for all opinions offered must be 
included in the report provided.

3.  The RO/AMC should also arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature, 
extent and etiology of the Veteran's 
hearing loss and tinnitus.  The claims 
folder should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner is then 
directed to determine whether the 
Veteran's hearing loss and/or tinnitus 
were at least as likely as not (i.e., a 50 
percent or greater probability) incurred 
in or are etiologically related to any 
incident in service, including the 
possibility of a non-acoustic source.  The 
possibility of each of these connections 
should be addressed and a rationale for 
all opinions offered must be included in 
the report provided.

4.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
Veteran's claim.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


